Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications filed 11/03/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 11/03/2021 have been entered.
Priority
This application, filed 12/04/2020, Pub. No. US 2021/0087255 A1, published 03/25/2021, is a continuation of US application 15/536,296, filed 06/15/2017, Pub. No. US 2017/0362305 A1, now abandoned, which is a National Stage of International Patent Application No. PCT/US2015/65237, filed 12/11/2015, Pub. No. WO2016/100116, which claims benefit of US provisional application 62/093,118, filed 12/17/2014. 
Status of Claims
Claims 16-20, 22-26, 28-29 and 32-35 are currently pending.  Claim 1 has been originally pending and subject to election of species requirement mailed 03/09/2021.  Claims 2-15 have been added, as set forth in Applicant’s amendment filed 05/06/2021.  Claims 3, 4, 7, 9, 10, 13 and 15 have been withdrawn from further consideration.  Claims 1-15 have been cancelled, and new Claims 16-35 have been added, as set forth in Applicant’s amendment filed 08/12/2021.  Claims 16, 18-20, 22-23, 25-26, 28-29, 32 and 34-35 have been amended; and Claims 21, 27 and 30-31 have been cancelled, as set forth in Applicant’s amendment entered 11/03/2021.  Claims 19, 20, 23, 25, 26, 29 and 35 are withdrawn from further consideration.  Claims 16-18, 22, 24, 28 and 32-34 are examined.
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The rejections of Claims 21, 27 and 30-31 are moot in view of Applicant’s cancellation of the claims. 
II.	The rejection of Claims 16-18, 21, 22, 24, 27, 28, 30 and 32-34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (“genus-species”), is withdrawn in view of Applicant’s amendment of the claims.
III.	The rejection of Claims 32 and 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment of the claims.
VI.	The rejection of Claims 16-18, 21, 22, 24, 27, 28, 30 and 32-34 under 35 U.S.C. 103 as obvious over Wei et al., US 2013/0236918, published 09/12/2013, in view of Chen et al., US 2006/0246518 A1, published 11/02/2006, and Ocain et al., “A Nonimmunosuppressive Triene-Modified Rapamycin Analog Is a Potent Inhibitor of Peptidyl Prolyl cis-trans-Isomerase,” Biochem. Biophys. Res. Com., 1993, vol. 192, issue 3, pp. 1340-1346 is withdrawn in view of Applicant’s amendment of the claims.
V.	The rejection of Claims 16-18, 21, 22, 24, 27, 28, 30 and 32-34 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 of U.S. Patent No. 8,586,322, issued 11/19/2013, in view of Chen et al., US 2006/0246518 A1, published 11/02/2006, and Ocain et al., “A Nonimmunosuppressive Triene-Modified Rapamycin Analog Is a Potent Inhibitor of Peptidyl Prolyl cis-trans-Isomerase,” Biochem. Biophys. Res. Com., 1993, vol. 192, issue 3, pp. 1340-1346, is withdrawn in view of Applicant’s amendment of the claims.
VI.	The provisional rejection of Claims 16-18, 21, 22, 24, 27, 28, 30 and 32-34 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of copending Application No. 17/249,767, filed 03/12/2021, US 2021/0199677 A1, published 07/01/2021, in view of Chen et al., US 2006/0246518 A1, published 11/02/2006, and Ocain et al., “A Nonimmunosuppressive Triene-Modified Rapamycin Analog Is a Potent Inhibitor of Peptidyl Prolyl cis-trans-Isomerase,” Biochem. Biophys. Res. Com., 1993, vol. 192, issue 3, pp. 1340-1346, is withdrawn in view of Applicant’s amendment of the claims.
Duplicate Claim Warning
Applicant is advised that should Claim 22 be found allowable, Claim 28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

    PNG
    media_image1.png
    77
    1059
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    78
    1060
    media_image2.png
    Greyscale



Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 16-18, 22, 24, 28 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“new matter”).  
The claims, as recited in independent Claim 16, are drawn to: 

    PNG
    media_image3.png
    855
    819
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    257
    788
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    436
    689
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    854
    791
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    212
    819
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    63
    810
    media_image8.png
    Greyscale




Support could not be found in the application as filed for recitation R12 is “benzene carboxylic acid, or benzamide group”.
At page 10 of the Remarks entered 11/03/2021, Applicant argues that:

    PNG
    media_image9.png
    179
    1066
    media_image9.png
    Greyscale



The Examiner respectfully disagrees because, with regard to immunogenic conjugates comprising the modified sirolimus of formula IIA and IIB, wherein sirolimus is linked at carbon atom 26 or 32 through an oxime functionality to an immunogenic carrier, the instant disclosure appears to be limited to preparation of a mixture of the PTAD-sirolimus Diels-Alder adducts IIIa and IIIb (R12 is phenyl) recited in the instant Claim 33, whereas R12 = benzene carboxylic acid or benzamide group by itself is involved in linking to an immunogenic carrier as shown at Fig. 9.
Applicant is reminded that it is their burden to show where the specification supports any amendments to the disclosure.  See MPEP 714.02, paragraph 5, last sentence and also MPEP 2163.06 I.  MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. ... If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.112, first paragraph - description requirement, or denial of the benefit of the filing date of a previously filed application, as appropriate”  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure.”  Emphasis added.

Claims 22, 28 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claims 22 and 28 recite the limitation "wherein the immunogenic carrier is BSA."  There appears to be insufficient antecedent basis for this limitation in the claims because it is not clear whether it refers to the immunogenic carrier of the first immunogen or the immunogenic carrier of the second immunogen, or both.
With regard to Claim 34, the recited formulas VIIa and Vllb represent the second immunogen rather than a modified sirolimus.  For clarity, it is suggested the following amendment: “wherein the second immunogen is at least one of formula VIIa and Vllb.”

Response to Arguments
Applicant’s arguments with respect to Claims 16-18, 22, 24, 28 and 32-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641